 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   MIRIAM R. HINMAN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00232 GEB

12                                 Plaintiff,            STIPULATION AND [PROPOSED] PROTECTIVE
                                                         ORDER
13                          v.

14   YANIV GOHAR,
     ERAN BUHBUT,
15   BAR SHANI,
     ATIR DADON,
16   ADAM ATARI, and
     RAZ RAZLA,
17
                                  Defendants.
18

19
            WHEREAS, a protective order was entered in this case on October 24, 2018, at ECF No. 149,
20
     some defendants have obtained new counsel since the filing of that stipulated protective order, and the
21
     undersigned defense counsel wish to join the protective order;
22
            WHEREAS, the parties desire to prevent the unauthorized disclosure or dissemination of certain
23
     sensitive but unclassified discovery materials to anyone not a party to the court proceedings in this
24
     matter, or to defendants in this case as provided below;
25
            WHEREAS, the sensitive but unclassified discovery materials at issue number tens of thousands
26
     of pages and include personal identifying information and financial information for a large number of
27
     individuals, including witnesses and third parties who conducted transactions with entities involved in
28


      STIPULATION AND PROTECTIVE ORDER                    1
30
 1 the case;

 2          WHEREAS, the parties agree that entry of a stipulated protective order is appropriate, and that a

 3 private agreement is not appropriate in light of the nature of the information at issue and the charges in

 4 this case; and

 5          WHEREAS, the defendants have counsel (“Defense Counsel”) who wish the opportunity to

 6 review the discovery;

 7          Defendants and plaintiff United States of America, by and through their undersigned counsel of

 8 record, hereby agree and stipulate as follows:

 9          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

10 Criminal Procedure, its general supervisory authority, and Local Rule 141.1.

11          2.      This Order pertains to all discovery provided to or made available to Defense Counsel

12 that is identified as sensitive and subject to a protective order in this case (hereafter, collectively known

13 as “protected discovery”).

14          3.      Defense Counsel shall not disclose any of the protected discovery to any person other

15 than their respective client, or attorneys, law clerks, paralegals, secretaries, experts, and investigators,

16 involved in the representation of their respective client. However, at no time shall defendant be

17 permitted to review the protected discovery outside of the presence of Defense Counsel or Defense

18 Counsel’s partners, associates, or employees as designated by Defense Counsel, and Defense Counsel or

19 his/her designee shall not leave any of the protected discovery with defendant at any location.

20          4.      The protected discovery and information therein may only be used in connection with the

21 litigation of this case and for no other purpose. Defense Counsel will return the discovery to the United

22 States Government or certify that it has been shredded at the conclusion of the case, to include any

23 appeal, and/or collateral attack.

24          5.      Defense Counsel will store the discovery in a secure place, such as Defense Counsel’s

25 locked office, and will use reasonable care to ensure that it is not disclosed to third persons or their

26 respective client in violation of this agreement. To the extent the protected discovery or any copies are
27 stored electronically, they must be stored on a password-protected and encrypted storage medium.

28 Encryption keys must be stored securely and not written on the storage media that they unlock. Defense


       STIPULATION AND PROTECTIVE ORDER                    2
30
 1 Counsel must ensure that folders or media containing copies of protected discovery are marked

 2 “Protected Materials – Subject to Protective Order.”

 3          6.      If Defense Counsel releases custody of any of the discovery, or authorized copies thereof,

 4 to any person described in paragraph (3), Defense Counsel must provide such recipients with copies of

 5 this Order and must obtain written acknowledgment that they are bound by the terms and conditions of

 6 this Order. The written acknowledgment need not be disclosed or produced to the United States unless

 7 ordered by the Court.

 8          7.      Defense Counsel shall advise the government with reasonable notice of any subpoenas,

 9 document requests, or claims for access to the protected discovery by third parties if Defense Counsel is

10 considering disseminating any of the protected discovery to a third party, in order that the government

11 may take action to resist or comply with such demands as it may deem appropriate.

12          8.      In the event that there is a substitution of counsel prior to final disposition of the case,

13 new counsel of record must join this Protective Order before any protected discovery may be transferred

14 from the undersigned defense counsel to the new defense counsel. All defense counsel, whether current

15 or past counsel, are at all times subject to the Protective order and are not relieved by termination of

16 representation or conclusion of the prosecution.

17

18          IT IS SO STIPULATED.

19

20 Dated: August 7, 2019                                    Respectfully submitted,
21
                                                            MCGREGOR W. SCOTT
22                                                          United States Attorney
23                                                  By:     /s/ Miriam R. Hinman
                                                            MIRIAM R. HINMAN
24                                                          MATTHEW M. YELOVICH
                                                            Assistant U.S. Attorneys
25

26                                                  By:     /s/ Candice Fields
                                                            CANDICE FIELDS
27                                                          Counsel for YANIV GOHAR
28


      STIPULATION AND PROTECTIVE ORDER                     3
30
 1

 2                                       By:   /s/ Tiffany Esther Feder
                                               TIFFANY ESTHER FEDER
 3                                             Counsel for RAZ RAZLA

 4

 5

 6
           IT IS SO FOUND AND ORDERED.
 7

 8
     Dated: August 7, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND PROTECTIVE ORDER         4
30
